Title: To George Washington from Samuel Holden Parsons, 10 July 1781
From: Parsons, Samuel Holden
To: Washington, George


                  
                     
                     Dear GeneralCamp 10th July 1781
                  
                  According to your Excellency’s Direction, I am to State in writing the Claims of the different Ranks of officers in the Connecticutt Line to a Board of officers to settle their relative Rank: or that your Excellency would decide the Claims without a Board.
                  Captains Bulkley & Morris at the Time of settling the Rank of Captains were Prisoners and have never had Opportunity to be heard & suppose themselves injurd in the Settlement and under the Resolution of Congress claim to be restord to the same Rank they would have held if they had taken their regular Promotion.
                  The Subalterns suppose that the Cpt. Lieutenants on the former Establishment, have on the present System no other Rank than that of Lieutenants, no Cpt. Lieutenants being now known in the Army, and being Subaltern Officers are to take Rank according to the Dates of their Commissions and in no other manner, there now being no higher Grade of Subalterns than Lieutenants.
                  The Lieutenants, commissiond as 2nd Lieutenants, before the first of June 1778 when the new Arrangment of the Army took place, suppose themselves much injurd by being postpond to those who obtaind Lieutenancies subsequent to that Period by regimental Promotion, they say at that Time they were Lieutenants and the different Grades of Lieutenants then ceasd therefore they are intitled to be considered as Lieutenants from that Date.  that even Serjeants by regimental Promotions will command them on the other principles; they further say that these Principles were adopted in the Massachusetts Line, in the sixteen additional Battalions & in the other Lines, and that by denying them the same Consideration they will become an Exception to most of the Lines in the Army.  the various Claims beforementioned have become so interesting to the Peace of the Line that I must beg your Excellency either to decide on those Questions yourself or appoint a Board of officers to hear their Claims and determine on some principles by which they may be settled.  I am with much Respect, yr Excellency’s Obedt Servt
                  
                     Sam. H. Parsons
                     
                  
               